Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20-Dec-2021 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clapper (US 2003/0030319) in view of Habegger (US 2009/0230742).
Claim 1- Clapper teaches a motor vehicle seat having a seat region, in particular a backrest or a seat part covered by a seat cover (fig. 3), and multiple fluid filled hollow 
the hollow bodies (26) are part of a seat displacement device (¶ 16); the hollow bodies (26) are supported by a support device (24) also arranged in the seat region on its (rearward) side facing away from an occupant sitting in the motor vehicle seat; 
the support device (24) in turn comprises an orthotic foam support body (¶ 36) which is arranged in the seat region between the support device (24) and the hollow bodies (26) and is spatially separated from the hollow bodies; and 4 60852-006u1-ptr-121621-1PATENT Application No. 16662365Customer No. 22870 Art Unit 3636Docket No. 60852.006U1 
the hollow bodies (26) are interconnected by non-fluid-conducting connecting means (backing/ sealing layer with conformal of hollow body zones, ¶ 39) to form a mat structure of the hollow bodies (fig. 7), whereby the hollow bodies (26) are not laterally displaceable relative to each other, and whereby the mat structure of the hollow bodies (26) is connected to the support device (24) via the cover (28) (¶ 50).
The difference between Clapper and the claimed invention is Clapper does not teach that the support device comprises a hollow support body connected to a second fluid inlet and outlet conduit different from the first conduit and that has no fluid connection to the hollow bodies.

Habegger teaches a motor vehicle seat having a seat region (fig. 1), in particular a backrest or a seat part covered by a seat cover (¶ 5), and multiple fluid filled hollow bodies (3-5) connected to a first fluid inlet and outlet conduit (valve) and arranged in the seat region, wherein: 

the support device (2) in turn comprises at least one flexible fluid-filled hollow support body (layer 2 is configured as a web cushion- a pneumatic cushion with webs, ¶ 14) which is arranged in the seat region (fig. 1) between the support device (2) and the hollow bodies (3-5); 
the hollow support body (2) is connected to a fluid inlet and outlet conduit (valve, ¶ 16, claim 6) different from the conduit connected to the hollow bodies (3-5);
wherein the filling of the hollow support body (2) with a fluid causes the hollow bodies (3-5) to exert a force through the seat cover on an occupant sitting in the motor vehicle seat.  
Habegger teaches that the layer (2) is a foam support body that can alternatively be configured as a pneumatic cushion, and that pneumatic cushions are adjustable via a valve control (Abstract, ¶ 14, claim 6); wherein the pneumatic support body (2) underlies the plurality of hollow bodies (3-5) to provide support thereto. 
Accordingly, the prior art references teach that it is known that a foam support body and a pneumatic support body are functional equivalents for providing support to a plurality of hollow bodies in a vehicle seat part. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the pneumatic hollow support body taught by Habegger for the foam support body of Clapper because both elements were known equivalents for supporting a plurality of hollow bodies disposed behind the seat cover of a vehicle seat.


Claim 3- Clapper and Habegger teach the motor vehicle seat according to claim 1, wherein the seat region taught by Clapper further comprises an upholstery (29).
Claim 7- Clapper and Habegger teach the motor vehicle seat according to claim 1, wherein the hollow bodies (26) taught by Clapper are separately fillable with the fluid inlet and outlet conduit (each hollow body zone of the cushion 26 is fillable via a corresponding air line of conduit 36, ¶ 41-42, fig. 3-4).
 

Claim 5- Clapper teaches a motor vehicle seat having a seat region, in particular a backrest or a seat part covered by a seat cover (fig. 3), and multiple fluid filled hollow bodies (cushion 26 having separate hollow body zones: center 51, rear 54, sides 56-57, front 60-64) connected to a first fluid inlet and outlet conduit (air supply line 36 having separate first conduits, respectively: 27, 55, 58-59, 65) and arranged in the seat region, wherein: 
the hollow bodies (26) are part of a seat displacement device for adjusting a firmness of the seat (¶ 16); the hollow bodies (26) are supported by a support device (24) also arranged in the seat region on its (rearward) side facing away from an occupant sitting in the motor vehicle seat; 

the hollow bodies (26) are interconnected by non-fluid-conducting connecting means (backing/ sealing layer with conformal of hollow body zones, ¶ 39) to form a mat structure of the hollow bodies (fig. 7), whereby the hollow bodies (26) are not laterally displaceable relative to each other, and whereby the mat structure of the hollow bodies (26) is connected to the support device (24) via the cover (28) (¶ 50); and
the hollow support bodies (26) are separately fillable (¶ 42) with the fluid inlet and outlet conduit (36).
The difference between Clapper and the claimed invention is Clapper does not teach that the support device comprises a hollow support body.

Habegger teaches a motor vehicle seat having a seat region (fig. 1), in particular a backrest or a seat part covered by a seat cover (¶ 5), and multiple fluid filled hollow bodies (3-5) connected to a first fluid inlet and outlet conduit (valve) and arranged in the seat region, wherein: 
the hollow bodies (3-5) are part of a seat displacement device for adjusting firmness of the seat and supported by a support device (2) also arranged in the seat region (1) on its side (rear side) facing away from an occupant sitting in the motor vehicle seat; 
the support device (2) in turn comprises at least one flexible fluid-filled hollow support body (layer 2 is configured as a web cushion- a pneumatic cushion with webs, ¶ 
wherein the firmness of the seat is adjustable by varying the filling of the hollow support body (2), and as a result the filling of the hollow support body (2) with a fluid causes the hollow bodies (3-5) to exert a force through the seat cover on an occupant sitting in the motor vehicle seat.  
Habegger teaches that the layer (2) is a foam support body that can alternatively be configured as a pneumatic cushion, and that pneumatic cushions are adjustable via a valve control (Abstract, ¶ 14, claim 6); wherein when the layer (2) is a pneumatic cushion the filling can be evacuated (¶ 18) and wherein the pneumatic support body (2) underlies the plurality of hollow bodies (3-5) to provide support thereto. 
Accordingly, the prior art references teach that it is known that a foam support body and a pneumatic support body are functional equivalents for providing support to a plurality of hollow bodies in a vehicle seat part. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the pneumatic hollow support body taught by Habegger for the foam support body of Clapper because both elements were known equivalents for supporting a plurality of hollow bodies disposed behind the seat cover of a vehicle seat.
The substitution would have yielded the predictable result of comprising a support device of at least one hollow support body that is arranged between said support device and the hollow bodies, the firmness of the seat being adjustable by varying the filling of the hollow support body, whereby the filling would result in the 

Claim 8- Clapper and Habegger teach the motor vehicle seat according to claim 5, wherein a plurality of the hollow bodies (cells 52) taught by Clapper are grouped together (in center hollow body zone 51) and filled together (via air line 27 of conduit 36).  
Claim 9- Clapper and Habegger teach the motor vehicle seat according to claim 5, wherein the hollow support body (2) taught by Habegger is configured to support all of the hollow bodies of the seat region (¶ 14).  


Allowable Subject Matter
Claims 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5 and 7-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA ABRAHAM whose telephone number is (571)272-2635. The examiner can normally be reached 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/T.A/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636